DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.  Claims 9 and 10 are new.


Special Definition
The Examiner is interpreting the claimed ‘selector’ as a multiplexer in light of the following definition found within the specification:
¶ 0014: The multiplexer 12-X may correspond to a selector in the specification, and the multiplexer 12-X selects processors from the multiple processors…


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Robert L. Scott (Registration No. 43,102) on 01/07/2022.
The application has been amended as follows:

Specification

[0008] A multicore system according to one or more embodiments is disclosed, which may include processors that execute processing different from each other, a selector that selects one of the processors, a checker processor, a comparator that compares an external state of the processor selected by the selector with an external state of the checker processor, or compares an internal state of the processor selected by the selector with an internal state of the checker processor, and a controller that determines that the selected processor or the checker processor is abnormal in response to the external states or the internal states [[doing]] not [[match]] matching each other based on comparison results obtained by the comparator.

[0014] The multiplexer 12-X may correspond to a selector in the specification, and the multiplexer 12-X selects processors from the multiple processors by round robin or by time sharing based on a selection signal from the controller 21.  The multiplexer 12-X may select either one of the multiple processors 11a to 11c based on the selection signal from a controller 21.  Instead of selecting the multiple processors by the round robin method, it is possible to arbitrarily select the processors like the processor 11a, the processor 11c, the processor 11a, and then the processor 11b, for example.

Claims


the comparator changes a frequency of the comparing of the processor selected by the selector with the checker processor based on a required level of reliability 

6. The multicore system according to claim 1, wherein
the comparator increases a frequency of the comparing of the processor selected by the selector with the checker processor in response to a required level of reliability being higher.


Allowable Subject Matter
Claims 1-10 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…a comparator that compares an external state of the processor selected by the selector with an external state of the checker processor, or compares an internal state of the processor selected by the selector with an internal state of the checker processor; and…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114